SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was argued by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Trager’s Memorandum and Order dated August 24, 2001. Although plaintiff apparently was initially classified incorrectly by defendant with respect to her request for housing assistance, neither the priorities established by defendant nor the reclassification of plaintiff in accordance with those priorities violated plaintiffs rights under federal law.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.